DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–18 are objected to because of the following informalities:
Every claim should begin with an article. Independent claims 1 and 15 should begin with the indefinite article. Each dependent claim may begin with either the definite or the indefinite article, but the definite article is customary.
On line 2 of claim 15, the terms “bunches of grapes” and “must” should be presented without an article.
On line 3 of claim 15, “must flow” should have the indefinite article.
Claims 8, 9, and 12–13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not depend from another multiple dependent claim. See MPEP § 608.01(n). Accordingly, claims 8, 9, 12, and 13, as well as claims 14–18 dependent upon or incorporating these claims, have not been further treated on the merits.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 provide that the claims are for “in case of red wine,” while claim 4 provides for that the claim is for “in case of white wine.” These limitations are inappropriate because the wine or must is the object worked upon and forms no part of the claimed invention (MPEP § 2115). However, the limitations as presented have a more worrisome issue, which is that a contingent limitation (“in case of”) that need not be performed (see MPEP § 2111.04.II.) may, along with its associated limitations, be ignored. For example, arguably, the contingent limitations of both claims 2 and 3 as well as claim 4 may be ignored on the assumption that the vinification is for rosé wine; but to go even further, even vinification itself is not required by the claims, as it only constitutes intended use (see MPEP § 2111.02.II.). The claims are indefinite because it’s unclear if Applicant is literally trying to provide such a contingency limitation, or is merely offering context with which to understand the associated structural limitations. For a complete examination, the Office will ignore the arguably contingent limitations and show the claimed structure.
Claim 2 provides for that the “device . . . is positioned between a destemmer or destemmer/crusher and a maceration tank.” Claims 3 and 4 have similar limitations. The problem with these claims is that independent claim 1 is only directed to a device, as claimed. Each of claims 2–4 seeks to define that the device is positioned between other structural elements. The claims are indefinite because the body of the claim is providing for limitations that exceed the scope of the preamble. Applicant may either reconfigure each of these claims into independent claims that incorporate the device of claim 1, or broaden claim 1 (and all of its dependent claims) in the preamble to such that the claim would be directed to something like a vinification system.
Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US Pat. 1,686,953).
Claim 1: Brown discloses a device for treating must in a vinification process (intended use, see MPEP §2111.02.II) comprising a duct (31, 10, 32) for the flow of said must (said passage capable of handling the flow of must), having an inlet end (31) and an outlet end (32),
characterized in that it comprises inside the duct cutting means comprising at least one rotating cutting blade (20) interfering at least partially with the must flow.
Claim 6: Brown discloses the duct having a 90° elbow (the transitions between 31 and 10, and 10 and 32, each constitute a 90° elbow).
Claim 10: Brown discloses the rotating cutting means being arranged in the vicinity of the elbow (blades 20 are arranged proximate each transition, from 31 to 10, and 10 to 32).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pellenc et al. (US Pub. 2014/0263767) in view of Brown.
Claim 1: Pellenc discloses a device for treating must in a vinification process (para. 7, “bursting of grapes . . . wines”) comprising cutting means (12) comprising at least one rotating cutting blade (15) interfering at least partially with the must flow (para. 77, “onto which the fruit F falls”).
Given its structure, it could be a stretch to say that Pellenc discloses its device comprising a duct for the flow of said must, having an inlet end and an outlet end, characterized in that it has inside the duct the cutting means interfering at least partially with the must flow.
However, such a type of structure where a cutting and/or mixing element is included in a duct or pipe is well known, as for example shown in Brown with a duct (31, 10, 32) having an inlet end (31) and an outlet end (32), characterized in that it comprises inside the duct cutting means (8) interfering at least partially with a flow.
It would have been obvious to one of ordinary skill in the art to transfer the cutting means taught by Pellenc into a duct, as suggested by Brown, so that the cutting means particularly adapted for treading grapes could be adapted into vinification systems with fluid connections.
Claim 6: Modified as per claim 1 above, Brown discloses the duct having a 90° elbow (the transitions between 31 and 10, and 10 and 32, each constitute a 90° elbow).
Claim 7: Modified as per claim 1 above, it is arguably inappropriate to rely on Schieg’s figures to show its duct being positioned so as to lie horizontally, but one of ordinary skill in the art would be well-appraised of how fluid may be expected to move through ducts, and would have considered implementing Pellenc modified by Schieg with a horizontal duct as such would be naturally suitable for must flow.
Claim 10: Modified as per claim 1 above, Brown discloses the rotating cutting means being arranged in the vicinity of the elbow (blades 20 are arranged proximate each transition, from 31 to 10, and 10 to 32).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pellenc in view of Brown as applied to claim 1 above, and further in view of Melandri et al. (US Pub. 2011/0048253) and Mitchell et al. (US Pub. 2015/0079255).
Pellenc does not disclose discloses the device being positioned between a destemmer or destemmer/crusher and a wine press and/or a storage/maceration tank.
However, both of these elements are well known in vinification.
Melandri discloses an example of a destemmer (title, “Destemming Machine”), which is used to remove stalks and stems from grapes undesirable in the fermentation and other processes.
Mitchell discloses an example of a maceration tank (title, “Pump-Over Device,” comporting with Applicant’s description of a maceration tank on pg. 4, lns. 7–10, of the submitted specification), which is used to extract and mix desirable substances from the solids of crushed grapes into the liquid component (paras. 3–4).
It would have been obvious to one of ordinary skill in the art to connect the cutting means of Pellenc, modified into a duct as per Brown, between a destemmer like that taught by Melandri, and a maceration tank like that taught by Mitchell, to allow operate essential components of the vinification system by fluid connection.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pellenc in view of Brown as applied to claim 1 above, and further in view of Mitchell.
Neither Pellenc nor Brown disclose the duct being a pipe used for pumping over the must in a maceration tank.
However, maceration tanks having pipes used for pumping over the must are well known, as for example shown in Mitchell (fermentation system and maceration tank 80, pipe 86, pump-over device 100). 
Recognizing that the cutting means taught by Pellenc could be imported into a duct like what is shown in Brown as per the argument in claim 1 above, it would have been obvious to one of ordinary skill in the art to incorporate the cutting means of Pellenc into the pipe associated with the pump-over device of Mitchell to allow the apparatus to perform both complementary functions (see para. 11 of Pellenc mentioning how it aids the maceration process).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pellenc in view of Brown as applied to claim 10 above, and further in view of Schieg (US Pat. 5,918,978) and Walker (US Pat. 2,577,095).
Modified as per claim 1 above, Brown does not disclose, in total, the device comprising an operating flange which has mounted thereon, a cover provided with a seat for an arm, one end of which is connected to drive means and the other end of which is provided with the at least one rotating cutting blade.
However, Schieg discloses a similar flow mixer/cutter with an operating flange (fig. 1, see where the plate (through which 5, 5′) is connected, is bolted to) which has mounted thereon, a cover (the same mentioned bolted plate in fig. 1) provided with a seat for an arm (see the base of 5′ in fig. 1), one end of which is connected to drive means (6) and the other end of which is provided with the at least one rotating cutting blade (5, 5′).
It would have been obvious to one of ordinary skill in the art to implement the cutting means of Pellenc into a duct via the flange, cover, seat, arm, and drive means taught by Schieg as a suitable manner of allowing the cutting blades into the duct while securing the duct against leaks.
Neither Brown nor Schieg disclose the cutting means arranged at the opposite end to an inlet end.
However, Walker discloses a similar pipe mixer/cutter arranged at the opposite end to an inlet end (see inlet 17 opposite 20, 23 in fig. 1, with flow direction depicted at 15).
Given that such an arrangement is known, it would have been obvious to one of ordinary skill in the art to consider that the arrangement shown in Walker was most suitable for mounting and positioning the cutting means with respect to the inlet and outlet ends.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pellenc in view of Schieg.
Pellenc discloses a device for treating must in a vinification process (para. 7, “bursting of grapes . . . wines”) comprising cutting means (12) comprising at least one rotating cutting blade (15) interfering at least partially with the must flow (para. 77, “onto which the fruit F falls”).
Given its structure, it could be a stretch to say that Pellenc discloses its device comprising a duct for the flow of said must, having an inlet end and an outlet end, characterized in that it has inside the duct the cutting means interfering at least partially with the must flow, characterized in that said duct is straight.
However, such a type of structure where a cutting and/or mixing element is included in a duct or pipe is well known, as for example shown in Schieg with a duct (2) having an inlet end (3) and an outlet end (4), characterized in that the duct has an element similar to cutting means (8) interfering at least partially with a flow, characterized in that said duct is straight (see fig. 1).
It would have been obvious to one of ordinary skill in the art to transfer the cutting means taught by Pellenc into a duct, as suggested by Schieg, so that the cutting means particularly adapted for treading grapes could be adapted into vinification systems with fluid connections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Wagner et al. (US Pat. 2,417,184).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761